Citation Nr: 1507459	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-10 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a skin disability, claimed as rash on the chin.

3.  Entitlement to service connection for Lyme disease.  

4.  Entitlement to service connection for left ear hearing loss disability.

5.  Entitlement to an initial rating in excess of 50 percent prior to October 25, 2011, and a rating in excess of 70 percent beginning October 25, 2011, for posttraumatic stress disorder (PTSD).  

6.  Entitlement to an initial rating in excess of 30 percent prior to March 15, 2012, and a rating in excess of 50 percent beginning March 15, 2012, for headaches.  

7.  Entitlement to an initial rating in excess of 10 percent prior to March 15, 2012, and a rating in excess of 30 percent beginning March 15, 2012, for a left knee disability.  

8.  Entitlement to an initial rating in excess of 10 percent prior to March 15, 2012, and a rating in excess of 20 percent beginning March 15, 2012, for a right knee disability.  

9.  Entitlement to an initial rating in excess of 20 percent for right carpal and cubital tunnel syndromes.  

10.  Entitlement to an initial rating in excess of 10 percent for a low back disability.  

11.  Entitlement to an initial rating in excess of 10 percent for a neck disability.  

12.  Entitlement to an initial compensable rating prior to March 15, 2012, and a rating in excess of 10 percent beginning March 15, 2012, for a right ankle disability.  

13.  Entitlement to an initial compensable rating for limitation of right hip flexion.  

14.  Entitlement to an initial compensable rating for limitation of right hip extension.  

15.  Entitlement to an initial compensable rating for tinea pedis of the left fourth and fifth toes.

16.  Entitlement to an initial compensable rating for hemorrhoids.

17.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).  

18.  Entitlement to an initial compensable rating for right forearm verruca residual scar.  

19.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from October 2002 to November 2010, to include service in Southwest Asia.  The Veteran's decorations for active service include Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and a February 2012 rating decision by the RO in Lincoln, Nebraska.  

The Board notes that the issue of entitlement to an earlier effective date for the grant of a 50 percent rating for headaches has been certified to the Board for appellate review.  However, a review of the record shows that the Veteran originally disagreed with the initial rating assigned for his headaches in the July 2011 rating decision.  The Veteran's rating for headaches has been increased on two separate occasions during the pendency of this appeal.  Despite notification to the Veteran suggesting otherwise, neither increase constituted a full grant of the benefit sought on appeal.  Therefore, the Board has recharacterized the issue on appeal as a claim for increased initial rating, which will include consideration of the appropriate date for any increased rating.    

The issues of entitlement to increased ratings for a low back disability and a right forearm verucca, and a claim for TDIU, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right hand disability is etiologically related to active service.  

2.  A skin disability, manifested by a recurrent chin rash, is etiologically related to active service.  

3.  The Veteran has not been diagnosed with Lyme disease during the pendency of the claim.  

4.  The Veteran does not have left earing hearing loss for VA purposes.  

5.  Prior to September 2, 2011, the occupational and social impairment resulting from the Veteran's PTSD more nearly approximated reduced reliability and productivity.  

6.  Beginning September 2, 2011, the occupational and social impairment resulting from the Veteran's PTSD more nearly approximates deficiencies in most areas.

7.  The Veteran has experienced very frequent, completely prostrating, and prolonged headaches for the entire period on appeal.  

8.  Prior to September 2, 2011, the Veteran's left knee disability was manifested by normal flexion and extension, and painful motion.  

9.  Beginning September 2, 2011, the Veteran's left knee disability has been manifested by extension limited to, at worst, 20 degrees and painful motion.

10.  Prior to September 2, 2011, the Veteran's right knee disability was manifested by normal flexion and extension, and painful motion.

11.  Beginning September 2, 2011, the Veteran's right knee disability has been manifested by extension limited to, at worst, 15 degrees and painful motion.  

12.  The Veteran's right upper extremity carpal and cubital tunnel syndromes are manifested by mild incomplete paralysis of the lower radicular nerve group.

13.  The Veteran's neck disability is manifested by flexion limited to, at worst, 40 degrees and painful motion.

14.  Prior to March 15, 2012, the Veteran's right ankle disability was manifested by normal range of motion.  

15.  Beginning March 15, 2012, the Veteran's right ankle disability has been manifested by no more than moderate limitation of motion.  

16.  The Veteran's right hip flexion is limited to, at worst, 80 degrees and his right hip extension is limited to, at worst, 15 degrees.  

17.  Tinea pedis affects less than five percent of the Veteran's entire body, 0 percent of exposed areas, and requires topical medication for treatment.    

18.  Hemorrhoids are mild to moderate in severity with persistent bleeding and pain.    

19.  Prior to September 2, 2011, the Veteran's GERD was manifested by heartburn and use of over-the-counter medication for control.  

20.  Beginning September 2, 2011, the Veteran's GERD has been manifested by symptoms of heartburn, regurgitation, and substernal arm and shoulder pain.       


CONCLUSIONS OF LAW

1.  A right hand disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  A skin disability, manifested by a recurrent chin rash, was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  Lyme disease was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  Left ear hearing loss disability was not incurred in active service and the incurrence or aggravation of an organic disease of the nervous system during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

5.  The criteria for an initial rating in excess of 50 percent prior to September 2, 2011, for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014). 

6.  The criteria for a rating of 70 percent, but not higher, for PTSD have been met beginning September 2, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014). 

7.  The criteria for an initial rating of 50 percent, but not higher, for headaches have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2014).

8.  The criteria for an initial rating in excess of 10 percent prior to September 2, 2011, for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257-5263 (2014).

9.  The criteria for a rating of 30 percent, but not higher, for a left knee disability have been met beginning September 2, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261 (2014).

10.  The criteria for an initial rating in excess of 10 percent prior to September 2, 2011, for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257-5263 (2014).

11.  The criteria for a rating of 20 percent, but not higher, for a right knee disability beginning September 2, 2011, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261 (2014).

12.  The criteria for an initial rating in excess of 20 percent for right upper extremity carpal and cubital tunnel syndromes have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8512, 8515, 8516 (2014).

13.  The criteria for an initial rating in excess of 10 percent for a neck disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2014).

14.  The criteria for an initial compensable rating prior to March 15, 2012, for a right ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2014).

15.  The criteria for a rating in excess of 10 percent beginning March 15, 2012, for a right ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2014).

16.  The criteria for an initial compensable rating for limitation of right hip flexion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5252 (2014).

17.  The criteria for an initial compensable rating for limitation of right hip extension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5251 (2014).

18. The criteria for an initial compensable rating for tinea pedis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806, 7813 (2014). 

19.  The criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2014).   

20.  The criteria for an initial compensable rating prior to September 2, 2011, for GERD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2014).

21.  The criteria for a rating of 10 percent, but not higher, for GERD have been met beginning September 2, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date and rating elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the Veteran was provided adequate notice in response to the claims.  The record shows that the Veteran was mailed letters in January 2011 and September 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2011 and September 2011 letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Where a Veteran served for at least 90 days during a period of war and manifests an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of that service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), to include organic diseases of the nervous system, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20 (2014).

In every instance where the minimum schedular rating requires residuals and the schedule does not provide for a 0 percent rating, a 0 percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2014).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2014).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

PTSD is rated under Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  The Board will focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

As there is no diagnostic code specifically for headaches, the Veteran's headaches have been evaluated under Diagnostic Code 8100, used for rating migraine headaches.  Under that diagnostic code, a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  The maximum schedular rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

A 10 percent rating is warranted for slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability of the knee.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint, but only where the criteria for a compensable rating are met under each diagnostic code.  A separate rating can also be assigned for compensable recurrent subluxation or lateral instability pursuant to Diagnostic Code 5257.  VAOGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

A 10 percent rating is warranted for knee flexion limited to 45 degrees.  A 20 percent rating is warranted for knee flexion limited to 30 degrees.  A maximum 30 percent rating is warranted for knee flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

A 10 percent rating is warranted for knee extension limited to 10 degrees.  A 20 percent rating is warranted for knee extension limited to 15 degrees.  A 30 percent rating is warranted for knee extension limited to 20 degrees.  A 40 percent rating is warranted for knee extension limited to 30 degrees.  A maximum 50 percent rating is warranted for knee extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  Those conditions are not shown on examination and the Board finds that application of those diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2014).

Carpal and cubital tunnel syndromes have been rated under Diagnostic Code 8512, pertaining to complete and incomplete paralysis of the lower radicular group of nerves.  Under that code, a 20 percent rating is warranted for incomplete paralysis of the lower radicular group of nerves in the major extremity that is mild in severity.  A 40 percent rating is warranted for incomplete paralysis of the lower radicular group of nerves in the major extremity that is moderate in severity.  A 50 percent rating is warranted for incomplete paralysis of the lower radicular group of nerves in the major extremity that is severe in severity.  A maximum 70 percent rating is warranted for complete paralysis of the lower radicular group of nerves in the major extremity.  Complete paralysis is defined as all intrinsic muscles of the hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of the hand).  38 C.F.R. § 4.124a, Diagnostic Code 8512 (2014).

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2014).  Intervertebral disc syndrome is rated under the General Formula for Rating Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted if forward flexion of the cervical spine is greater than 30 degrees, but not greater than 40 degrees; or the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

A 20 percent rating is warranted if forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

A 30 percent rating is warranted if forward flexion of the cervical spine is limited to 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

The rater is instructed to rate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).

Under Diagnostic Code 5243, intervertebral disc syndrome or disc disease, may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate ratings of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  38 C.F.R. § 4.71a, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2014).

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2014).

Disabilities of the ankle can be rated based on limitation of the affected joint under several diagnostic codes.  Ankylosis of the ankle is rated under Diagnostic Code 5270.  Under that diagnostic code, a 20 percent rating is warranted when the ankle is ankylosed in plantar flexion at less than 30 degrees.  A 30 percent rating is warranted when the ankle is ankylosed in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted when the ankle is ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2014).

Limited motion of the ankle is rated under Diagnostic Code 5271.  Under that diagnostic code, a 10 percent rating is warranted for moderate limitation of motion of the ankle.  A 20 percent rating is warranted for marked limitation of the motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

Ankylosis of the subastragalar or tarsal joint is rated under Diagnostic Code 5272.  Under that diagnostic code, a 10 percent rating is warranted when there is ankylosis of the subastragalar or tarsal joint in good weight-bearing position.  A 20 percent rating is warranted when there is ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  38 C.F.R. § 4.71a, Diagnostic Code 5272 (2014).

Malunion of the os calcis or astragalus is rated under Diagnostic Code 5273.  Under that diagnostic code a 10 percent rating is warranted for moderate deformity and a 20 percent rating is warranted for marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5273 (2014).  

A 20 percent rating is warranted for an astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Code 5274.  (2014).

Disabilities of the hip can be rated based on limitation of the affected joint under several diagnostic codes.  Ankylosis of the hip is rated under Diagnostic Code 5250.  Under that diagnostic code, a 60 percent rating is warranted for favorable ankylosis of the hip, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction.  A 70 percent rating is warranted for intermediate ankylosis of the hip.  A 90 percent rating is warranted for unfavorable ankylosis of the hip and extremely unfavorable ankylosis of the hip, where the foot does not reach the ground and crutches are necessary.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2014).

Limitation of extension of the thigh is rated under Diagnostic Code 5251.  Under that diagnostic code a 10 percent rating is warranted for thigh extension limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2014).

Limitation of flexion of the thigh is rated under Diagnostic Code 5252.  Under that diagnostic code, a 10 percent rating is warranted for thigh flexion limited to 45 degrees.  A 20 percent rating is warranted for thigh flexion limited to 30 degrees.  A 30 percent rating is warranted for thigh flexion limited to 20 degrees.  A 40 percent rating is warranted for thigh flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2014).

Impairment of the thigh is rated under Diagnostic Code 5253.  Under that diagnostic code, a 10 percent rating is warranted for limitation of rotation of the thigh (cannot toe-out more than 15 degrees in the effected leg); and for limitation of adduction (cannot cross legs).  A 20 percent rating is warranted for limitation of abduction, with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2014).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5254, an 80 percent rating is warranted for hip flail joint.  (2014).

Impairment of the femur is rated under Diagnostic Code 5255.  Under that diagnostic code a 10 percent rating is warranted for impairment of the femur with a slight knee or hip disability.  A 20 percent rating is warranted for impairment of the femur with a moderate knee or hip disability.  A 30 percent rating is warranted for impairment of the femur with a marked knee or hip disability.  A 60 percent rating is warranted for fracture of the surgical neck of the femur with false joint; and for fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, when weightbearing is preserved with a brace.  An 80 percent rating is warranted for fracture of the shaft or anatomical neck of the femur with nonunion with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2014).    

Tinea pedis is rated under Diagnostic Code 7813.  That code directs that the disability should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806); depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2014).  

The Veteran's tinea pedis has correctly been rated as dermatitis under Diagnostic Code 7806.  Under that diagnostic code, a 0 percent rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected; and, no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is warranted when more than 40 percent of the entire body or 40 percent of exposed areas are affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2014). 

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in that area, do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2014).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2014).

Hemorrhoids are rated under Diagnostic Code 7336.  Under that diagnostic code, a 0 percent rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  A maximum schedular rating of 20 percent is warranted for hemorrhoids with persistent bleeding and secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2014).

GERD is rated as hiatal hernia under Diagnostic Code 7346.  Under that diagnostic code, a 10 percent rating is warranted for two or more of the following symptoms; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum rating of 60 percent is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Right Hand Disability

The Veteran has asserted that he has a right hand disability as a result shooting machine guns, hand guns, and riffles during active service.  A review of the Veteran's service separation form shows that his military occupational specialty (MOS) while in active service was machine gunner.  

A review of the service medical records is silent for treatment for or a diagnosis of any right hand disability while the Veteran was in active service.  However, the Veteran has reported experiencing right hand pain in service.  Additionally, he has reported that he has continued to experience right hand pain since separation from active service.      

The Board notes that the Veteran is competent to report when he first experienced right hand pain and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.

A review of the record shows that the Veteran filed a claim of entitlement to service connection for a right hand disability within one year following separation from active service.  However, he was not provided a VA examination until June 2012.  At that time, the Veteran reported that he first experienced right hand pain during active service and that he had continued to experience right hand pain since that time.  Specifically, he reported that his knuckles and hand joints hurt constantly, to include the middle, ring, and little finger metacarpophalangeal and proximal interphalangeal joints.  He denied any right hand injury since separation from active service.  X-rays of the Veteran's right hand revealed a focal concave contour irregularity of the proximal radial aspect of the proximal phalynx of the third digit.  However, there was no other abnormality noted.  The examiner diagnosed chronic right hand strain.  There was no opinion regarding etiology provided.  

The Board finds that the Veteran has competently reported that he first experienced right hand pain during active service and that he has continued to experience right hand pain since separation from active service and the Board has found those statements credible.  The Veteran filed a claim of entitlement to service connection for a right hand disability well within one year of separation from active service.  The Veteran has credibly asserted a continuity of symptomatology since service.  The Veteran was diagnosed with chronic right hand strain by the June 2012 VA examiner.  While that examiner did not provide an etiological opinion, the disability diagnosed was that which the Veteran claimed shortly after separation from service.  Therefore, the Board finds that it is at least as likely as not that disability is related to service.

The Board finds that the evidence for and against the claim of entitlement to service connection for a right hand disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for chronic right hand strain is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Skin Disability

The Veteran has asserted that he has a skin disability, manifested by a rash on his chin, that began in active service.  

A review of the service medical records shows that in June 2010, the Veteran was seen in medical for complaints of skin irritation around his chin.  At that time, the Veteran was found to have nodules on his chin, below his lower lip.  He was diagnosed with impetigo.  At the time of the September 2010 separation examination, the Veteran reported skin trouble on the Report of Medical History, in that he experienced a recurrent rash on his chin which required the use of a prescribed cream for treatment.  The Veteran's report was noted by the examiner as recurrent dry skin on chin.  

At a February 2011 VA general medical examination, the Veteran reported having a recurrent rash on his chin.  The examiner noted that the rash was not currently present upon examination and did not provide a diagnosis.  

A review of the post-service medical evidence of record shows that the Veteran receives treatment at the VA Medical Center for various disabilities.  A review of the treatment notes of record shows that the Veteran has reported and been treated for a recurrent rash on the chin with symptoms similar to those reported during active service.  The Veteran was diagnosed with recurrent rash in January 2012.

In sum, the Veteran was diagnosed with impetigo during active service, reported a rash on his chin at the time of his separation from active service, and has received post-service treatment at the VA Medical Center for a recurrent rash on his chin.  

The Board finds that the evidence for and against the claim of entitlement to service connection for a skin disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for a skin disability manifested by recurrent chin rash is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Lyme Disease

The Veteran has asserted that he has Lyme disease as a result of a tick bite he sustained in active service.  

A review of the service medical records shows that in November 2004, the Veteran reported to medical with complaints of a tick bite on his left ankle.  The Veteran was found to have a tick bite on his left ankle with mile erythemic activity.  The Veteran was prescribed Doxycycline as a prophylactic treatment for Lyme disease.  The service medical records are silent for a diagnosis of Lyme disease in active service.  

At an October 2011 VA infectious diseases examination, the Veteran reported sustaining a tick bite during active service and that he had experienced various symptoms associated with Lyme disease since approximately 2005.  The examiner did not diagnose Lyme disease and noted that the Veteran did not have symptoms or examination findings of late Lyme disease.  The examiner further noted that serologic testing for Lyme disease was negative.  

A review of the post-service medical evidence of record is silent for a verified diagnosis of Lyme disease.  

While the Veteran is competent to report symptoms of Lyme disease, he is not competent to make a diagnosis of Lyme disease as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to diagnose himself with Lyme disease.

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no evidence of record showing the Veteran to have a confirmed diagnosis of Lyme disease.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for Lyme disease is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service Connection for Left Ear Hearing Loss Disability

The Veteran has asserted that he has left ear hearing loss as a result of acoustic trauma sustained in active service.

The Veteran's MOS during active service was machine gunner.  Further, the Veteran has been noted to have served in combat and was awarded a Combat Action Ribbon.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma during active service.

The service medical records are silent for audiometric findings consistent with a diagnosis of left ear hearing loss for VA purposes at any time during active service.  

At a February 2011 VA audiology evaluation, the left ear audiogram results from that examination were:

Hertz (Hz)
1000
2000
3000
4000
Average
Left Ear
10
15
20
20
16.25

Left ear speech recognition was 100 percent.  The examiner did not diagnose left ear hearing loss and noted that the Veteran's hearing was considered to be within normal limits, with excellent word recognition. 

The Board notes that there are no other medical records on file which indicate that the Veteran has left ear hearing loss disability for VA purposes.

In order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There are specific requirements as to what is considered hearing loss for VA compensation purposes and a review of the Veteran's various audiograms of record fails to show that the Veteran has left ear hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2014).

As the Veteran has not been diagnosed with left ear hearing loss disability for VA purposes presumptive service connection is not applicable as the claimed disability is not shown.  In addition, the evidence does not show that left ear hearing loss manifested to a compensable degree within one year following service separation.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for left ear hearing loss disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for PTSD

The Veteran has asserted that he should have higher ratings for PTSD because his social and occupational functioning is worse than contemplated by the currently assigned ratings.

At a February 2011 VA examination, the Veteran reported that he currently was not working, but planned on working for his father once he moved back to his hometown in Nebraska.  He reported that he got along well with his family.  The Veteran reported that he did not have many friends and enjoyed spending his time playing video games, but that he avoided playing combat related games.  The Veteran reported a diminished interest in hobbies, as he used to enjoy hunting and fishing, but "not so much now."  The Veteran reported that he slept six to nine hours per night, but that he awoke frequently and experienced two combat related nightmares per week.  He reported that he did not like crowds or traffic and that he avoided war movies.  The Veteran reported that he felt somewhat distant from others and that he experienced difficulty expressing warm, loving feelings.  He reported that he was hypervigilant and had an exaggerated startle response.  The Veteran reported that he had felt emotionally numb since returning from his last tour of duty and that he had been more irritable with others for about the last four years.  

On mental status examination, the Veteran was noted to be clean and appropriately dressed.  His psychomotor activity was unremarkable and his speech was clear and coherent.  The Veteran was cooperative with the examiner, his affect was normal, and his mood was dysphoric.  The examiner also noted that the Veteran was "short-tempered."  The Veteran's attention was intact and he was oriented to person, time, and place.  The Veteran's thought processes and content were unremarkable.  There was no evidence of delusions and the Veteran was noted to understand the outcome of his behavior.  The Veteran was of average intelligence and he understood that he had a problem.  The Veteran did not have sleep impairment, did not experience hallucinations, and did not exhibit inappropriate behavior.  There was no evidence of obsessive or ritualistic behavior and the Veteran did not have panic attacks.  There were no homicidal or suicidal thoughts present and the Veteran was noted to have good impulse control.  The Veteran was noted to be able to maintain minimum personal hygiene and there was no interference with activities of daily living.  There was no deficit in the Veteran's remote, recent, or immediate memory.  The examiner diagnosed PTSD and noted that PTSD symptoms were transient or mild and caused a decreased efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner assigned a Global Assessment of Functioning scale score (GAF) of 65.  

GAF scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2014).  However, they are just one of many factors considered when determining the appropriate rating.

In the September 2011 notice of disagreement, the Veteran reported that he had begun to experience increased depression, severe disturbances in motivation and mood, and difficulty establishing and maintaining effective relationships.

At an October 2011 VA examination, the Veteran reported that he had moved to his hometown in Nebraska in March 2011 with great hopes of receiving considerable benefit.  He began working for his father in a construction and earth moving business and ate dinner with his parents nightly.  In August 2011, the Veteran quit his job as it was mentally and physically exhausting and he withdrew from his family.  He reported that he only ate dinner with his parents once a week and ate dinner with his grandparents once a week.  He reported that he attended church weekly, but did not attend other family functions.  The Veteran reported that he did not date and had not since returning to his hometown.  He reported that he did not engage in social activities with friends and that he frequently avoided answering his phone so that he did not have to interact with family or friends.  At the time of the examination, the Veteran reported that he was not seeking mental health treatment and had not been taking any medication for PTSD.  The Veteran reported that he experienced daily intrusive and distressing memories of combat, that he was hypervigilant, and that he avoided thoughts and talk about combat.  He reported that he had stopped hunting and shooting guns, which he used to enjoy.  The Veteran reported that drove as little as possible since driving made him nervous because it reminded him of his experiences in combat.  He reported that he avoided crowds and tended to scan them for weapons when he did go out.  He reported that he no longer enjoyed watching football with his family, that he felt detached from everything and everyone, and that he had trouble experiencing positive feelings for anyone.  The Veteran reported that he did not experience restful sleep in that he had trouble falling asleep and staying asleep and that he experienced frequent nightmares.  The Veteran reported that he would awake from a nightmare feeling panicked and jittery, with an increased heart rate.  The Veteran reported that he experienced increased temper and irritability. 

On mental status examination, the Veteran was noted to have depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, and an inability to establish and maintain effective work and social relationships.  There was no evidence of panic attacks or flattened affect.  There was no evidence of circumstantial, circumlocutory, or stereotyped speech.  The Veteran's speech was not illogical, obscure, or irrelevant.  The Veteran did not have any difficulty in understanding complex commands and there was no impairment of judgment or abstract thinking.  There was no gross impairment of thought processes or communication.  The Veteran did not have suicidal or homicidal ideations and there was no evidence of obsessional or ritualistic behavior.  There was no impaired impulse control, spatial disorientation, delusions, hallucinations, or inappropriate behavior.  The Veteran was not a danger to himself or others and he did not neglect his personal hygiene.  There was no disorientation to time or place.  

The examiner diagnosed PTSD and major depressive disorder.  The examiner noted that the depression was caused by the PTSD and that both contributed to social and occupational impairment.  The examiner noted that the Veteran was moderately to severely impaired socially as he had withdrawn from everyone but his family and even tried to avoid them as much as possible.  The examiner assigned a GAF of 50 and found that the Veteran's PTSD caused deficiencies in most areas.  

A review of the VA Medical Center treatment notes of record shows that the Veteran started to seek mental health treatment at the VA Medical Center as early as May 2012.  A review of those treatment notes shows that the Veteran has been prescribed medication for mental health symptoms and in general, has been noted to be improving with treatment.  There is no indication from the mental health treatment notes of record that the Veteran has symptoms related to PTSD that are worse than those described at his VA examinations.

The Board finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD prior to September 2, 2011.  The Board notes that prior to September 2, 2011, the Veteran demonstrated social and occupational impairment that more closely approximated reduced reliability and productivity.  The Board notes that at February 2011 and October 2011 VA examinations, the Veteran was noted to have a good relationship with his family, prior to the end of August 2011.  Further, he was noted to feel hopeful regarding a move back to his hometown in March 2011.  There was no evidence that the Veteran experienced difficulty with speech, insight, or judgment.  He did not have panic attacks, suicidal ideations, or homicidal ideations.  There was no evidence that he experienced any significant symptoms of depression or anxiety and he had good impulse control.  The February 2011 VA examiner assigned a GAF of 65, which was indicative of somewhat mild impairment resulting from PTSD.  Therefore, the Board finds that a rating in excess of 50 percent prior to September 2, 2011, is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The Board finds that the Veteran is entitled to a 70 percent rating for PTSD from September 2, 2011, the first evidence of record that the Veteran's PTSD had increased in severity since the last VA examination.  The Board notes that from September 2, 2011, the Veteran has demonstrated social and occupational impairment that more closely approximated deficiencies in most areas than reduced reliability and productivity.  The Board notes that the Veteran has been unable to maintain relationships outside his family members, and had even withdrawn from those relationships.  At the October 2011 VA examination, the Veteran reported that he stopped working in August 2011, but that it was not solely due to PTSD symptoms as the work had become too exhausting both mentally and physically.  Further, at the October 2011 VA examination, the Veteran reported anhedonia, he was depressed, had impairment of memory, and was noted to have an inability to establish and maintain effective social and work relationships.  Further, the Veteran reported significant symptoms of anxiety, irritability, sleep impairment, isolation, avoidance, lack of motivation, lack of patience, and a decreased interest in things he used to enjoy.  The Veteran specifically reported that he found it difficult to have positive feelings for anyone and that he was detached from everyone and everything.  Therefore, the Board finds that beginning September 2, 2011, the Veteran's symptoms more nearly approximated deficiencies in most areas and a 70 percent rating is warranted beginning that date.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

Consideration has been given to assigning a higher rating beginning September 2, 2011.  However, there is no indication that the Veteran was totally socially and occupationally impaired prior to that date.  While it was noted in the October 2011 VA examination report that the Veteran was not working, it was also noted to not solely be the result of service-connected PTSD.  The Veteran did not show excessive difficulty in judgment and thinking, he did not have suicidal or homicidal ideations, he did not exhibit obsessional rituals which interfered with routine activities, he did not have delusions, and there was no objective evidence of hallucinations.  There was no interference with activities of daily living, the Veteran was oriented to person and time, and there was no indication that he had serious memory impairment.  Further, the mental health treatment notes of record tend to show that the Veteran's PTSD is improving with counseling and medication.  Therefore, the Board finds that a rating in excess of 70 percent beginning September 2, 2011, is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, and the VA Medical Center mental health treatment records do not indicate that the Veteran has experienced all of the symptoms associated with a 70 percent rating for PTSD beginning September 2, 2011.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board finds that there is occupational and social impairment resulting in deficiencies in most areas sufficient to warrant a 70 percent rating beginning September 2, 2011, even though all the specific symptoms listed for a 70 percent rating are not manifested.  

Increased Rating for Headaches

The Veteran has asserted that he should have a higher rating for his headaches because his level of impairment is worse than contemplated by the currently assigned ratings.

At a February 2011 VA general medical examination, the Veteran reported that he experienced two types of headaches.  He reported that he experienced "afternoon headaches" approximately three to five days per week that lasted for several hours at a time.  He reported that the afternoon headaches did not leave him nauseated or photophobic, but that they made it difficult to concentrate for the several hours that they lasted.  He also reported experiencing a "migrainous" type of headache four to six times per month.  He reported that the migraine type headaches usually started early in the day, caused blurring of his vision, nausea, photophobia, and phonophobia.  He reported that during a migraine type headache he was nonfunctional and if he was at work, he was unable to make decisions.  He reported that he treated the headaches with Motrin or Excedrin Migraine, but that the medications did not actually stop the headaches.  He reported that when he experienced a migraine type headache, he avoided going out and driving.  He reported that he had lost about three days of work per month as a result of migraine type headaches.  The examiner diagnosed tension headache syndrome, occurring approximately six days a week and lasting 1-2 hours at a time; and migraine headache syndrome, occurring approximately four times per month and lasting 24 hours at a time.  

In the September 2011 notice of disagreement, the Veteran reported that his headaches had increased in severity.  He reported that he experienced headaches approximately every other day and that the headaches were moderate in severity.  He also reported that he experienced an incapacitating headache at least twice a month.  He reported that during an incapacitating headache, he took Advil and would lie in a dark and quiet room.  He reported that during an incapacitating headache he was sensitive to noise and light and felt nauseated.  He reported that eventually the excruciating pain would subside and he would be left with a lingering moderate headache, but that the nausea would persist.  The Veteran reported that his headaches impacted his ability to work.  

At a March 2012 VA examination, the Veteran reported experiencing daily posterior headaches that caused a dull, throbbing pain and that those headaches were inconvenient.  He treated his posterior headaches with Advil.  He also reported experiencing a migraine headache every two weeks.  He reported that his migraine headaches lasted all day and that he treated them with "lots" of Advil.  He reported that his migraine headaches made him feel gaggy, nauseated, and dizzy.  He reported that he would have to sit on the couch in the darkest area of the house, close his eyes, and sleep whenever he had a migraine headache.  The examiner noted that the Veteran's migraines presented difficulty in concentrating which led to less productivity and impacted his ability to work.  

The Board finds that the Veteran is entitled to a 50 percent rating for headaches for the entire period on appeal.  The Board notes that at the February 2011 VA examination, the Veteran reported experiencing four to six migraine type headaches per month that, based on the symptoms described, were prostrating in nature despite the fact that they were not specifically identified as such by the VA examiner.  He noted that the headaches left him completely unable to function, even while at work, but that he actually missed at least three days of work per month as a result of migraine type of headaches.  Therefore, the Board finds that the Veteran's symptoms more nearly approximated very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  Therefore, a 50 percent rating is warranted for the entire period on appeal.  That is the maximum allowable schedular rating for headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


Increased Ratings for Left and Right Knee Disabilities

The Veteran has asserted that he should have higher ratings for his knee disabilities because his level of impairment is worse than contemplated by the currently assigned ratings.

At a February 2011 VA examination, the Veteran reported constant, bilateral knee pain and stiffness.  He reported that he experienced symptoms of popping, catching, and giving way in both knees.  He denied experiencing symptoms of locking dislocation, and subluxation.  The Veteran reported that his activities of daily living were slowed by his knee disabilities, that he was only able to walk for 10 minutes at a time, and that he was only able to stand for minutes at a time.  The Veteran denied flare-ups, but described his symptoms as waxing and waning.  He further reported that his symptoms were increased by walking stairs, squatting, and kneeling.  He reported use of NSAIDs for treatment of his symptoms and that the medication provided some relief.  The Veteran denied use of assistive devices.

On physical examination, the Veteran walked with a gait that did not favor either leg.  He was able to squat to 120 degrees of flexion and rise.  Limb lengths, according to crest heights, were equal.  There was no tenderness to light palpation of either knee and there was no swelling evident.  Circumferential measurements were equal and symmetrical and there were no signs of atrophy.  Strength testing and sensation were normal in both knees.  Range of motion was 0 degrees to 140 degrees in both knees.  Active and passive ranges of motion were similar and there was no recurvatum.  Lachman's test, anterior, posterior, varus, and valgus stresses were all normal and there was no suggestion of instability in either knee.  There was no crepitus or impingement by McMurray's test in either knee.  There was mild objective evidence of pain, bilaterally, with lateral stress, but none of spasm or weakness.  Repetitive testing provided no additional objective loss of joint function due to pain, weakness, fatigue, or incoordination in either knee.  There was no evidence of abnormal weightbearing.  X-rays of the knees failed to show any significant pathology.  The examiner diagnosed bilateral knee strain and specifically noted that there was no knee instability detected on examination.

In the September 2011 notice of disagreement, the Veteran reported that he was experiencing limitation of motion of both knees due to pain, lack of endurance, fatigue, and weakness.  He reported throbbing pain in both knees and flare-ups which interfered with his daily activities, work, recreation, and walking.    

At a March 2012 VA examination, the Veteran reported bilateral knee pain that was a 3 out of 10 in intensity.  He reported experiencing painful flare-ups where the pain would increase to an 8 out of 10 in intensity.  He reported that the flare-ups were caused by walking less than one mile and sitting for more than two hours.  He reported that during a flare-up he was unable to walk on inclines or declines.  He denied experiencing heat, redness, dislocation, and swelling in either knee.  

On physical examination of the knees, right knee flexion was to 120 degrees without objective evidence of painful motion and right knee extension was to 10 degrees without objective evidence of painful motion.  Left knee flexion was to 120 degrees without objective evidence of painful motion and left knee extension was to 20 degrees without objective evidence of painful motion.  Following repetition, right knee extension was further limited to 15 degrees.  The Veteran's functional impairment of the knees was identified as less movement than normal, incoordination, and impaired ability to execute skilled movements smoothly in both knees, pain on movement in both knees, and pain with repetition in both knees.  There was no tenderness to palpation of either knee.  Muscle strength testing and joint stability testing were normal.  The Veteran was noted to occasionally use a brace and a wrap for treatment of his knees.  X-rays of the knees did not reveal degenerative changes, patellar subluxation, or other abnormalities.  The examiner noted that the Veteran's knee disabilities impacted his ability to work in that he experienced difficulty carrying over 35 pounds and he was unable to drive a vehicle with a manual transmission due to an inability to operate the clutch.  

A review of the record shows that the Veteran receives VA treatment for various disabilities.  However, there is no evidence of record in the VA treatment notes indicating that the Veteran has range of motion measurements of either knee that are worse than those noted in the various VA examination reports of record, or that any additional knee symptomatology is present that would warrant any separate or higher rating.

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for a left knee disability prior to September 2, 2011.  There is no evidence that the Veteran had limitation of left knee flexion to 45 degrees or less or that he had limitation of left knee extension to 15 degrees or more prior to September 2, 2011.  In fact, while the Veteran reported constant pain, his left knee range of motion was within normal limits.  The Board notes that the additional limitation the Veteran experiences due to pain, weakness, fatigability, lack of endurance, or incoordination on repetition was accounted for by the VA examiner when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2014).  The Board finds that the preponderance of the evidence is against a finding that the Veteran had more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for functional impairment of the left knee prior to September 2, 2011.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2014).  The evidence also did not show recurrent subluxation or lateral instability such that any separate compensable rating could be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  Instability testing was negative at VA examination.

The Board finds that the Veteran is entitled to a 30 percent rating for his left knee disability beginning September 2, 2011, the date of his notice of disagreement in which he first reported that his left knee symptoms had increased in severity since his last VA examination.  The Veteran was shown to have left knee extension limited to 20 degrees at the time of the March 2012 VA examination.  Therefore, the Board finds that the Veteran is entitled to an increased rating of 30 percent for a left knee disability from September 2, 2011.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Consideration has been given to assigning a higher rating beginning September 2, 2011.  However, there is no evidence of record that the Veteran experienced limitation of left knee extension to 30 degrees or more.  Further, the Board notes that the additional limitation the Veteran experiences due to pain, weakness, fatigability, lack of endurance, or incoordination on repetition was accounted for by the VA examiner when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2014).  The Board finds that the preponderance of the evidence is against a finding that the Veteran had more limitation of extension than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 30 percent for functional impairment of the left knee beginning September 2, 2011.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2014).  The evidence also did not show instability or limitation of left knee flexion such that any separate compensable ratings could be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  Instability testing was negative at VA examination.

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for a right knee disability prior to September 2, 2011.  There is no evidence that the Veteran has limitation of right knee flexion to 45 degrees or less or that he had limitation of right knee extension to 15 degrees or more prior to September 2, 2011.  In fact, while the Veteran reported pain, his right knee range of motion was within normal limits.  The Board notes that the additional limitation the Veteran experiences due to pain, weakness, fatigability, lack of endurance, or incoordination on repetition was accounted for by the VA examiner when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2014).  The Board finds that the preponderance of the evidence is against a finding that the Veteran had more limitation of motion than that found at the VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for functional impairment of the right knee prior to September 2, 2011.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2014).  The evidence also did not show instability such that any separate compensable rating could be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  Instability testing was negative at VA examination.

The Board finds that the Veteran is entitled to a 20 percent rating for his right knee disability beginning September 2, 2011, the date of his notice of disagreement in which he first reported that right knee symptoms had increased in severity since his last VA examination.  The Veteran was shown to have right knee extension limited to 15 degrees at the time of his March 2012 VA examination.  Therefore, the Board finds that the Veteran is entitled to an increased rating of 20 percent for his right knee disability from September 2, 2011.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Consideration has been given to assigning a higher rating beginning September 2, 2011.  However, there is no evidence of record that the Veteran experienced limitation of right knee extension to 20 degrees or more.  Further, the Board notes that the additional limitation the Veteran experiences due to pain, weakness, fatigability, lack of endurance, or incoordination on repetition was accounted for by the VA examiner when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2014).  The Board finds that the preponderance of the evidence is against a finding that the Veteran had more limitation of extension than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for functional impairment of the right knee beginning September 2, 2011.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2014).  The evidence also did not show instability or limitation of right knee flexion such that any separate compensable ratings could be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  Instability testing was negative at VA examination.

Increased Rating for Right Carpal and Cubital Tunnel Syndromes

The Veteran has asserted that he should have a higher rating for right upper extremity carpal and cubital tunnel syndromes because his level of impairment is worse than contemplated by the currently assigned rating.

At an October 2011 VA examination, the Veteran reported that he experienced numbness and tingling in the right hand and fingers when using a computer, riding a motorcycle, using a lawn mower or bobcat, playing computer games, and when playing the violin.  He reported that he experienced stiffness and cramping in the right hand and while the right hand seemed to be weakened, he did not drop things as a result of the weakness.  On physical examination, the Veteran was noted to be right hand dominant.  The Veteran's right upper extremity was found to have mild constant pain, mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  Right upper extremity grip strength and pinch strength were normal.  There was no muscle atrophy.  Sensory examination revealed decreased sensation in the right hand and fingers.  Phalen's sign was negative and Tinel's sign was positive in the right upper extremity.  There were no trophic changes evident.  The examiner found that the Veteran had mild symptoms of incomplete paralysis of the right upper extremity median and ulnar nerves. 

At a March 2012 VA examination, the Veteran reported that the whole right hand and fingers would become numb and tingling, that he experienced cramping in the right hand and fingers, and that he noticed the symptoms most often when riding a motorcycle and when using a computer and mouse.  Upon physical examination, the Veteran was noted to be right-handed.  The examiner noted that the Veteran experienced right upper extremity symptoms of mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  Strength testing was normal and there was no muscle atrophy present.  Reflex examination was normal.  Sensory examination revealed decreased sensation in the right hand and fingers.  There were no trophic changes evidence.  Phalen's sign was negative, but Tinel's sign was positive in the right upper extremity.  The examiner noted that there were symptoms consistent with mild incomplete paralysis of the right upper extremity median and ulnar nerves.  The examiner diagnosed right upper extremity carpal tunnel syndrome and right upper extremity cubital tunnel syndrome.   

In the April 2012 notice of disagreement, the Veteran argued that he should be assigned separate ratings for right upper extremity carpal tunnel syndrome and right upper extremity cubital tunnel syndrome as both the median and ulnar nerves were affected.  He also reported that since he experienced complete numbness of the right hand, his symptoms were worse than mild. 

A review of the record shows that the Veteran receives VA treatment for various disabilities.  However, there is no evidence of record in the VA treatment notes indicating that the Veteran has reported symptoms of his right upper extremity peripheral nerve disabilities that are worse than those noted in the various VA examination reports of record.

The Board finds that the Veteran is not entitled to an initial rating in excess of 20 percent for right upper extremity carpal and cubital tunnel syndromes.  There is no evidence of record that the Veteran has incomplete paralysis the lower radicular nerve group that is worse than mild in severity.  The Veteran has reported numbness, tingling, pain, and stiffness when using a computer or mouse and when riding a motorcycle.  The Board acknowledges the Veteran's argument that his symptoms are worse than mild because his whole right hand goes numb on occasion.  However, the Board notes that the numbness seems to nor more than occasional and related to specific activities, such as using a computer, riding a motorcycle, using a lawn mower or bobcat, playing computer games, and playing the violin.  The Board has considered that the Veteran is capable of performing those listed activities in making this decision.  Further, the VA examiner specifically stated that the Veteran's symptoms were mild in severity.  Therefore, a rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8512.  

Consideration has been given to assigning separate ratings for both carpal tunnel syndrome and cubital tunnel syndrome, rather than a single rating for both disabilities.  However, the Board notes that the Veteran's symptoms are purely sensory in nature and consist of numbness, pain, and tingling of the right hand.  Both the median and ulnar nerves affect function of the hand.  Therefore, assigning separate ratings for the symptoms of pain and numbness under more than one diagnostic code would be in violation of 38 C.F.R. § 4.14.  Further, even if the Board were to assign separate ratings under Diagnostic Codes 8515 and 8516, pertaining to median nerve and ulnar nerve impairment respectively, the rating allowable under each of those codes for mild incomplete paralysis of the respective nerve is only 10 percent.  Therefore, separate ratings for each nerve would not result in a higher combined rating.  8 C.F.R. § 4.124a, Diagnostic Codes 8515, 8516 (2014). 

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for Neck Disability

The Veteran has asserted that he should have a higher rating for a neck disability because his level of impairment is worse than contemplated by the currently assigned rating.

At a February 2011 VA examination, the Veteran reported that he experienced intermittent neck pain and stiffness.  He reported that the symptoms occasionally radiated into the trapezius area, bilaterally.  The Veteran reported that his activities of daily living were not slowed by the neck disability and he had not missed any work as a result of the neck disability.  The Veteran denied incapacitating episodes requiring medically prescribed bed rest.  He reported that he was unable to lift in excess of 75 pounds, work overhead, push, or pull as a result of the neck disability.  The Veteran denied experiencing flare-ups and described his symptoms as waxing and waning.  However, he reported that the severity of symptoms was increased by sleeping in the wrong position and physical training.  He reported that he used NSAIDs for treatment of his neck symptoms and denied using any sort of assistive devices.  

On physical examination, there was no asymmetry and the cervical curve was normal.  There was no scoliosis, tenderness to light palpation of the neck, or swelling of the neck.  There was no atrophy and muscle testing was normal.  Sensation was normal and reflexes were normal throughout.  Hoffman sign was negative.  Cervical spine range of motion measurements were flexion to 45 degrees, extension to 20 degrees, right and left lateral rotation to 80 degrees each, and right and left lateral flexion to 45 degrees each.  There was no objective evidence of pain and there were no spasms or weakness.  There were no additional functional limitations following repetition due to pain, weakness, fatigue, or incoordination.  X-rays of the neck did not reveal any significant pathology.  The examiner diagnosed neck strain.  

In the September 2011 notice of disagreement, the Veteran reported that he experienced muscle spasms in the neck which caused limited flexibility, weakness, fatigue, and continuous pain.  He reported that his neck muscles were easily stressed which caused discomfort and his daily activities and work effectiveness were greatly reduced.  

At a March 2012 VA examination, the Veteran reported that his symptoms occurred in the same location as they did at the last VA examination.  He reported that the left side of the neck was worse than the right and the symptoms could occur for no reason or as a result of activity, such as driving.  He reported that his neck was constantly stiff, that he experienced regular pain that was a 2 out of 10 in intensity, and that he experienced painful flare-ups where the pain increased to 8 out of 10 in intensity.  He reported that during a flare-up he was unable to turn his neck and was unable to sleep.  

On physical examination, cervical spine range of motion measurements were flexion to 45 degrees without objective evidence of pain, extension to 45 degrees with pain at 35 degrees, right lateral flexion to 45 degrees without objective evidence of pain, left lateral flexion to 40 degrees without objective evidence of pain, right lateral rotation to 55 degrees with pain at 50 degrees, and left lateral rotation to 45 degrees without objective evidence of pain.  There was additional limitation of motion following repetition, flexion to 40 degrees, extension to 40 degrees, right lateral flexion to 40 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 40 degrees.  Functional impairment of the cervical spine was noted to consist of less movement than normal, weakened movement, and pain on movement.  There was no localized tenderness or pain to palpation of the neck.  There was no guarding or muscle spasm noted.  Muscle strength testing was normal and there was no atrophy.  Deep tendon reflex examination was normal.  Sensory examination was normal, with the exception of decreased sensation in the right hand resulting from the Veteran's service-connected carpal and cubital tunnel syndromes.  There was no radicular pain, neurological abnormalities, intervertebral disc syndrome of the cervical spine, or other pertinent physical findings.  X-rays of the cervical spine were normal.  The examiner diagnosed neck strain and noted that it impacted the Veteran's ability to work in that he had difficulty turning his neck when working with heavy equipment.

A review of the record shows that the Veteran received VA treatment for various disabilities.  However, there is no evidence of record in the VA treatment notes indicating that the Veteran has limitation of motion of the cervical spine or any other symptomatology that is more severe than that noted in the various VA examination reports of record.

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for a neck disability.  The Board notes that there is no evidence of record indicating that the Veteran has cervical spine flexion limited to less than 30 degrees or that his cervical spine combined range of motion is limited to 170 degrees or less.  In fact, at the time of the most recent VA examination, cervical spine flexion was limited to, at worst, 40 degrees, and his combined cervical spine range of motion was limited to, at worst, 250 degrees.  Additionally, there is no evidence of muscle spasm or guarding severe enough to result in abnormal spinal contour.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

The Board notes that the additional limitation the Veteran experiences due to pain, weakness, fatigability, lack of endurance, or incoordination on repetition was accounted for by the VA examiner when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2014).  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for functional impairment of the cervical spine.

Consideration has been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, there is no indication that the Veteran has degenerative disc disease of the cervical spine or that he experiences incapacitating episodes requiring medically prescribed bed rest.  Therefore, a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2014).

Consideration has been given to assigning a separate compensable rating for neurological impairment in the upper extremities.  However, there is no indication from the record that the Veteran has upper extremity radiculopathy, and he is already service-connected and has a disability rating for right upper extremity carpal and cubital tunnel syndrome.  Therefore, the Board finds that a separate rating for neurological impairment of the upper extremities is not warranted.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for Right Ankle Disability

The Veteran has asserted that he should have higher ratings for a right ankle disability because his level of impairment is worse than contemplated by the currently assigned ratings.

At a February 2011 VA examination, the Veteran reported experiencing constant right ankle pain, stiffness, popping, catching, and giving way.  The Veteran denied locking, dislocation, and subluxation.  The Veteran also denied using assistive devices.  The Veteran reported that he had not missed any time from work as a result of the right ankle disability.  He reported that he was only able to walk for 15 minutes at a time and was only able to stand for 15 minutes at a time.  The Veteran denied flare-ups and described his symptoms as waxing and waning.  He reported that his symptoms were increased by stepping wrong.  The Veteran reported that he used NSAIDs to treat right ankle symptoms.  

On physical examination, the Veteran was noted to have a normal gait and was able to stand on heels and toes.  Limb lengths were equal and there was no ankle asymmetry.  There was no tenderness to light palpation of the right ankle.  There was no atrophy.  Strength testing was normal and sensation was normal.  Right ankle range of motion measurements were dorsiflexion to 20 degrees, plantar flexion to 45 degrees, inversion to 30 degrees, and eversion to 20 degrees.  There was no ankle instability, crepitus, or impingement.  There was no objective evidence of pain and there was no spasm or weakness evident.  There was no additional limitation of function due to pain, weakness, fatigue, or incoordination.  There was no abnormal weight bearing.  X-rays of the right ankle did not reveal any significant pathology.  The examiner diagnosed right ankle sprain.  

At a March 2012 VA examination, the Veteran reported that he experienced constant right ankle stiffness with movement.  The Veteran also reported that the right ankle swelled daily.  On physical examination, right ankle range of motion measurements were plantar flexion to 40 degrees without objective evidence of pain and dorsiflexion to 10 degrees without objective evidence of pain.  There was no additional limitation of motion following repetition.  The Veteran's right ankle functional impairment was noted to be less movement than normal.  There was no tenderness to palpation of the right ankle, muscle strength testing was normal, there was no evidence of right ankle instability, and there was no right ankle ankylosis.  X-rays of the right ankle were normal.  The examiner diagnosed right ankle sprain and noted that it impacted the Veteran's ability to work in that he was unable to stand for longer than 20 minutes at a time, without a break, and he was limited in his ability to drive heavy equipment. 

A review of the record shows that the Veteran receives VA treatment for various disabilities.  However, there is no evidence of record in the VA treatment notes indicating that the Veteran has limitation of motion of the right ankle that is more severe than that noted in the various VA examination reports of record.

The Board finds that the Veteran is not entitled to an initial compensable rating prior to March 15, 2012, for s right ankle disability.  There is no evidence that the Veteran had moderate limitation of motion of the right ankle prior to March 15, 2012.  In fact, at the February 2011 VA examination, the Veteran's range of motion of his right ankle was nearly normal.  Therefore, the Board finds that an initial compensable rating is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

The Board also finds that the Veteran is not entitled to a rating in excess of 10 percent for a right ankle disability for the period beginning March 15, 2012.  The Board notes that there is no evidence of record that the Veteran has marked limitation of motion of his right ankle.  In fact, at the March 2012 VA examination, the Veteran's right ankle plantar flexion was nearly full and he was limited by half in right ankle dorsiflexion.  Therefore, the Board finds that a rating in excess of 10 percent beginning March 15, 2012, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

The Board notes that the additional limitation the Veteran experiences due to pain, weakness, lack of endurance, fatigability, and incoordination on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2014).  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular compensable rating prior to March 15, 2012, or assigning a schedular rating in excess of 10 percent beginning March 15, 2012, for functional impairment of the right ankle.  

Consideration has been given to assigning a right ankle disability rating under another diagnostic code pertaining to disabilities of the ankle.  However, there is no evidence that the Veteran has right ankle ankylosis, ankylosis of the subastragalar or tarsal joint, os calcis or astragalus, or that he has had an astragalectomy.  Therefore, another diagnostic code is not applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2014).

Increased Ratings for a Right Hip Disability

The Veteran has asserted that he should have higher ratings for a right hip disability because his level of impairment is worse than contemplated by the currently assigned ratings.

At an October 2011 VA examination, the Veteran reported that he experienced hip pain that occasionally radiated into the legs.  The Veteran reported that he experienced hip stiffness, but denied any episodes of locking.  The Veteran denied flare-ups, but reported that he occasionally experienced shooting pain without functional loss.  

On physical examination, range of motion measurements of the right hip revealed flexion to 85 degrees without objective evidence of pain and extension to 15 degrees with objective evidence of pain.  Abduction was not lost beyond 10 degrees and adduction was not so limited that the Veteran could not cross his legs.  Right hip rotation was not so limited that the Veteran was unable to toe-out more than 15 degrees.  The Veteran was additionally limited to 80 degrees of flexion following repetition.  The Veteran's right hip functional impairment was noted to consist of less movement than normal.  There was no pain on palpation of the right hip, muscle strength testing was normal, there was no ankylosis, there was no malunion or nonunion of the femur, and there was no flail hip joint or leg length discrepancy.  X-rays of the right hip were negative.  The examiner diagnosed right hip sprain and noted that it did not impact the Veteran's ability to work.

A review of the record shows that the Veteran receives VA treatment for various disabilities.  However, there is no evidence of record in the VA treatment notes indicating that the Veteran has limitation of motion of the right hip that is more severe than that noted in the various VA examination reports of record.

The Board finds that the Veteran is not entitled to an initial compensable rating for limitation of right hip flexion.  The Board notes that there is no evidence of record indicating that the Veteran has limitation of right hip flexion to 45 degrees or less.  In fact, the Veteran was able to flex his right hip to 80 degrees as of the VA examination in October 2011.  Therefore, an initial compensable rating is not warranted for limitation of right hip flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2014).
   
The Board finds that the Veteran is not entitled to an initial compensable rating for right hip extension.  In this regard, the Board notes that the Veteran does not have limitation of right hip extension to 5 degrees or less.  The Veteran was able to extend his right thigh to 15 degrees at the time of his October 2011 VA examination.  Therefore, an initial compensable rating is not warranted for limitation of right hip extension.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2014).

The Board notes that the additional limitation the Veteran experiences due to pain, weakness, lack of endurance, fatigability, and incoordination on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2014).  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examination.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular compensable rating for functional impairment of the right hip, either flexion or extension.

Consideration has been given to assigning a right hip disability rating under another diagnostic code pertaining to disabilities of the hip and thigh.  However, there is no evidence that the Veteran has right hip ankylosis, limitation of abduction or adduction, a flail joint, or impairment of the femur.  Therefore, another diagnostic code is not applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5253, 5254, 5255 (2014).  Furthermore, X-rays were negative at the most recent VA examination.  Therefore, the Board finds that a rating pursuant to the criteria for arthritis is not warranted as those criteria require X-ray evidence of arthritis to warrant a compensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).




Increased Rating for Tinea Pedis

The Veteran has asserted that he should have a higher rating for tinea pedis because his level of impairment is worse than contemplated by the currently assigned rating.

At a February 2011 VA general medical examination, the Veteran reported that he experienced frequent episodes of athlete's foot, particularly on the inside of his left small toe.  The Veteran reported that he used powders and creams for treatment, but that it did not have an impact on his ability to work or on activities of daily living.  On physical examination, there was no significant change to his skin except for a small amount of excoriation of the skin at the base and medial side of the base of the small toe.  There was no current fissuring, but the area was moist and indicative of active tinea pedis.  The examiner diagnosed tinea pedis residuals between the left fourth and fifth toes.  

In the September 2011 notice of disagreement, the Veteran reported that tinea pedis caused his skin to crack and bleed in addition to causing severe stinging, itching, and discomfort.  He reported that the tinea pedis usually spread to his other toes and the bottom of his foot and greatly impacted his ability to work and activities of daily living.  He reported that at times, the itch was so severe that it would not go away without scratching hard enough to remove layers of skin and cause bleeding.  The Veteran reported that he treated his tinea pedis with medication and foot powder.  

At a March 2012 VA examination, the Veteran reported that he used Tinactin spray daily to keep his tinea pedis under control, but that it never resolved.  The examiner noted that the Veteran used topical corticosteroids for approximately six months or more in the last 12-month period and that he constantly used Tinactin for treatment of tinea pedis.  The examiner noted that less than 5 percent of the entire body was affected and 0 percent of exposed areas were affected by the tinea pedis.  

A review of the record shows that the Veteran receives VA treatment for various disabilities.  However, there is no evidence of record in the VA treatment notes indicating that the Veteran has symptoms of tinea pedis worse than those noted in the various VA examination reports of record.

The Board finds that the Veteran is not entitled to an initial compensable rating for tinea pedis.  There is no evidence of record indicating that at least 5 percent of the Veteran's body or at least 5 percent of exposed areas were affected by tinea pedis.  In fact, the examiner specifically noted that less than 5 percent of the Veteran's entire body was affected by tinea pedis and 0 percent of exposed areas were affected.  Further, while the Veteran was noted to use a topical corticosteroid cream for treatment of his tinea pedis, he did not take intermittent systemic therapy or immunosuppressive drugs for treatment of tinea pedis.  The Board acknowledges the Veteran's report of severe symptoms of tinea pedis.  However, the Board is bound by the rating criteria and cannot award a higher rating for symptoms not contemplated by the rating criteria.  The examination considered those reported symptoms in making findings and the Board has considered that evidence in considering the appropriate rating.  The  Board finds that an initial compensable rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7816.  

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for Hemorrhoids

The Veteran has asserted that he should have a higher rating for his hemorrhoids because his level of impairment is worse than contemplated by the currently assigned rating.

At a February 2011 VA general medical examination, the Veteran reported that he experienced intermittent diarrhea for several days followed by several days of constipation with hard bowel movements.  He reported that during the hard bowel movements he noticed some red blood in the toilet and got some proctitis.  The Veteran reported that he experienced momentary prolapse of hemorrhoids during defecation, but that he did not get spontaneous prolapse.  He reported that his hemorrhoids detracted themselves and that they never stayed out.  There was no evidence of hemorrhoid thrombosis.  The Veteran reported that he used Preparation H and ProctoFoam when needed for rectal irritation, but that he usually did not require medication.  He reported experiencing irritation several days per month, but that he only required treatment about once a month.  The Veteran denied significant bleeding and reported that his hemorrhoids did not interfere with his ability to work or activities of daily living.  On physical examination, the Veteran had normal external anatomy with normal external ring and architecture.  Reflexes were intact and there was no active proctitis.  Digital examination revealed evidence of four or five internal hemorrhoids that did not prolapse to the examiner's finger.  There was no blood on the small amount of stool obtained.  The examiner diagnosed internal hemorrhoids with some prolapsing during defecation and intermittent small amounts of red blood in the toilet.  

In the September 2011 notice of disagreement, the Veteran reported that the symptoms of his hemorrhoids were more severe than those reported at his VA examination.  He reported that he experienced significant pain and bleeding as a result of hemorrhoids that necessitated taking numerous natural and herbal supplements in addition to diet control.  

At a March 2012 VA examination, the Veteran reported that he experienced flare-ups of hemorrhoids every month and that during a flare-up, he experienced bloody stool and pain.  The Veteran reported that he had switched from a fiber powder to a stool softener for treatment and that he felt that the change was helping his symptoms.  The examiner noted that the symptoms reported were mild to moderate in severity.  The Veteran denied experiencing large or thrombotic hemorrhoids, anemia, and fissures.  The Veteran declined a rectal examination.  The examiner diagnosed external hemorrhoids and reported that the Veteran's hemorrhoids impacted his ability to work, in that the Veteran reported that he was unable to sit for longer than 15 minutes at a time when driving.  

A review of the record shows that the Veteran receives VA treatment for various disabilities and while he has reported hemorrhoids to his treatment providers, there is no evidence of record in the VA treatment notes indicating that the Veteran has symptoms of hemorrhoids worse than those noted in the various VA examination reports of record.  Further, there is no record of a rectal examination of record in the treatment notes of record.  

The Board finds that the Veteran is not entitled to an initial compensable rating for hemorrhoids.  There is no evidence of record indicating that the Veteran has large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue evidencing frequent recurrences.  While the Veteran reported frequent recurrences of symptoms, the March 2012 VA examiner indicated the symptoms reported were mild to moderate in severity.  Further, while the Veteran declined to have a physical rectal examination at his March 2012 VA examination, the rectal examination at the February 2011 VA examination revealed evidence of four or five internal hemorrhoids that did not prolapse to the examiner's finger and did not reveal hemorrhoids that caused symptoms that were worse than moderate in severity.  Therefore, the Board finds that an initial compensable rating for hemorrhoids is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7336.  
 
Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for GERD

The Veteran has asserted that he should have a higher rating for GERD because his level of impairment is worse than contemplated by the currently assigned rating.

At a February 2011 VA examination, the Veteran reported that he experienced burning in his stomach and pain in his chest after meals.  He reported that he sometimes coughed at night, but that he did not get a sour taste in his mouth after sleeping.  The Veteran reported that he did not receive treatment for GERD, but rather, self-medicated with Tums.  He reported that he took approximately 30 Tums per day with some relief.  He also reported that he modified his diet to exclude spicy foods, carbonated beverages, and tomato-type foods and that his diet modifications seemed to help the symptoms.  He reported that while the symptoms affected his sleep, they did not interfere with his ability to work.  The examiner diagnosed GERD.  

In the September 2011 notice of disagreement, the Veteran reported that he experienced regurgitation of food and liquid along with substernal chest pain and shoulder pain that radiated down his arms.  He reported that his symptoms caused him great discomfort and interfered with activities of daily living.  

At a March 2012 VA examination, the Veteran reported symptoms of heartburn and regurgitation.  He reported that he had been given a prescription for Zantac, which helped relieve the symptoms unless he forgot to take the medication.  The examiner noted that the Veteran did not show symptoms of epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, sleep disturbances, anemia, weight loss, nausea, vomiting, hematemesis, or melena.  The examiner confirmed the diagnosis of GERD.

A review of the record shows that the Veteran receives VA treatment for various disabilities.  There is no evidence of record in the VA treatment notes indicating that the Veteran has symptoms of GERD are worse than those noted in the various VA examination reports of record.

The Board finds that the Veteran is not entitled to an initial compensable rating for GERD prior to September 2, 2011.  The Board notes that there was no evidence that the Veteran experienced symptoms of recurrent epigastric distress with dysphagia, or regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health prior to September 2, 2011.  In fact, the only symptoms reported at the February 2011 VA examination were recurrent heartburn and stomach burn and he experienced relief of symptoms with use of over-the-counter medication.  Therefore, an initial compensable rating is not warranted for GERD prior to September 2, 2011.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2014). 

The Board finds that the Veteran is entitled to a 10 percent rating, but not higher, for GERD beginning September 2, 2011, the date of the Veteran's notice of disagreement when he first informed VA that his GERD symptoms had increased in severity.  In this regard, the Board notes that the Veteran continued to report symptoms of heartburn, but also noted that he had begun to experience both regurgitation and substernal arm and shoulder pain.  Further, the Veteran was prescribed medication for control of symptoms.  Therefore, a rating of 10 percent is warranted for GERD beginning September 2, 2011.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Consideration has been given to assigning a higher rating for GERD beginning September 2, 2011.  However, a review of the record fails to show that the Veteran experiences symptoms such as dysphagia and recurrent epigastric distress or that he has considerable impairment of health.  Therefore, a rating in excess of 10 percent for GERD beginning September 2, 2011, is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disabilities are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the PTSD, headaches, knees, right upper extremity neurological impairment, neck, right ankle, right hip, tinea pedis, hemorrhoids, and GERD are in excess of that contemplated by the assigned ratings.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for those higher ratings.  The evidence does not show frequent hospitalizations or marked interference with employment, beyond that anticipated by the assigned ratings, by any of the disabilities being rated.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for chronic right hand strain is granted.

Entitlement to service connection for a skin disability manifested by a recurrent chin rash, is granted.  

Entitlement to service connection for Lyme disease is denied.

Entitlement to service connection for left ear hearing loss disability is denied.

Entitlement to a rating greater than 50 percent prior to September 2, 2011, for PTSD is denied.

Entitlement to a rating of 70 percent, but not higher, beginning September 2, 2011, for PTSD is granted.  

Entitlement to an initial rating of 50 percent, but not higher, for the entire period on appeal for headaches is granted.  

Entitlement to a rating greater than 30 percent for a left knee disability, prior to September 2, 2011, is denied.

Entitlement to a rating of 30 percent, but not higher, beginning September 2, 2011, for a left knee disability is granted.  

Entitlement to a rating greater than 20 percent for a right knee disability, prior to September 2, 2011, is denied.

Entitlement to a rating of 20 percent, but not higher, beginning September 2, 2011, for a right knee disability is granted.  

Entitlement to an initial rating in excess of 20 percent for right upper extremity carpal and cubital tunnel syndromes is denied.  

Entitlement to an initial rating in excess of 10 percent for a neck disability is denied.

Entitlement to an initial compensable rating prior to March 15, 2012, and a rating in excess of 10 percent beginning March 15, 2012, for a right ankle disability is denied.  

Entitlement to an initial compensable rating for limitation of right hip flexion is denied.

Entitlement to an initial compensable rating for limitation of right hip extension is denied.  

Entitlement to an initial compensable rating for tinea pedis is denied.  

Entitlement to an initial compensable rating for hemorrhoids is denied.  

Entitlement to a compensable rating for GERD, prior to September 2, 2011, is denied.

Entitlement to a 10 percent rating, but not higher, beginning September 2, 2011, for GERD is granted.



REMAND

The Board finds that additional development is warranted before the Veteran's remaining claims on appeal are decided.  

With regard to the claim of entitlement to an increased rating for a low back disability, the Board notes that in an April 2012 statement, the Veteran indicated that he had begun to experience increased pain and muscle spasms in the low back.  A review of the record shows that the Veteran was last provided a VA examination of the low back in March 2012.  As the Veteran has indicated that a low back disability has increased in severity since the most recent examination, the Board finds that the Veteran should be provided a new VA examination to determine the current level of severity of all impairment resulting from the service-connected low back disability.  

With regard to the claim of entitlement to an increased rating for a right forearm verruca residual scar, the Board notes that in the September 2, 2011, notice of disagreement, the Veteran reported that he experienced frequent loss of covering of the skin over the scar.  He reported that as a result, the scar was easily re-broken during normal daily activities and that took approximately two weeks for the skin to heal over the scar.  A review of the record shows that while the Veteran has been provided skin examinations to evaluate tinea pedis, there is no indication from the record that he has been afforded a VA scar examination or any skin examination of the right forearm.  Therefore, the Board finds that the Veteran should be provided a scar examination to determine the current level of severity of all impairment resulting from the right forearm verruca residual scar.  

In addition, the Board finds that a claim for TDIU is also before the Board.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  That claim was denied by the RO in a September 2012 rating decision.  However, in a February 2013 brief, the representative provided additional argument relating to a claim for TDIU.  Therefore, that claim is before the Board.  However, that claim is inextricably intertwined with the claims being remanded.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current level of impairment resulting from a low back disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.

3.  Also, schedule the Veteran for a VA examination to determine the current level of impairment resulting from his right forearm verruca residual scar.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.

4.  Then, readjudicate the remaining claims on appeal for increased ratings for a low back disability and right forearm scar, and for TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


